DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  1, 5-6, and 9  are rejected under 35 U.S.C. 103 as being unpatentable over Vortman et al. (US 2010/0030076, hereinafter "Vortman" ) in view of Quistgaard (US 2005/0154314).

	Regarding claim 1,  Vortman teaches a pressure wave system comprising:
a plurality of modules (a system for delivering acoustic energy … includes a transducer array comprising multiple transducers[0009]; multiple independent transducer arrays may be mechanically connected to form the ultrasound transducer array” [0014]), each module comprising a plurality of pressure wave transducer elements (the transducer array includes a plurality of grouped transducer elements [0010]), and at least one connector operable to connect the modules together in each of a plurality of different configurations (Referring to Fig. 7, multiple independent arrays 205 may be joined together to form a single array using various connectors 705” [0044]) whereby the modules can form a transmitter array having a plurality of different shapes each associated with one of the configurations (some embodiments may utilize rigid connectors (e.g., rods or bars made of hard plastic or metal) to ensure the arrays 205 enforce a constant spacing and geometric arrangement. In other embodiments, the arrays may be joined using a flexible material (e.g., a fabric strap) to allow the arrays to move about each other. Such implementations permit the array to “fit” over a non-planar surface (e.g., a skull, abdomen or breast), in an orifice, or about a rounded appendage” [0044]; this evidence suggests multiple different configurations based on the treatment target and relevant body part); 
wherein the transducer elements on each of the modules are arranged in a curved array, the curved array of each of the modules having a shape (“Referring to FIG. 5, a high-density, two-dimensional transducer array 205 having multiple element groupings is used to simultaneously direct acoustic energy to multiple discontiguous focal points...In some cases, the array may be constructed as having a curved surface area, thus created a three-dimensional array”), the shape of the curved array of all of the modules being the same (The array 205 may be constructed, by way of example and not limitation, using a conventional dicing machine, but making much smaller cuts to create a uniform array of piezoelectric elements… In other embodiments, the array may be formed by combining multiple (as an example four) previously independent arrays (referred to herein as “sub-arrays”) into a single device” [0039]; Each of these multiple “sub-arrays” may be represented by the curved “array 205” as depicted in Fig. 5; Further as per MPEP 2144.04 VI. Duplication of Parts, “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced”); each of the curved arrays has a length and two ends (rectangular array 205 as depicted in Fig. 3); each of the curved arrays has a radius of curvature which is constant along its length and the at least one connector is configured such that any two of the modules can be connected end-to-end such that the curved arrays of said two of the modules have a common centre of curvature (connecting individual curved transducer arrays 205 of Fig. 5 that are the same with each other via a connector 705 as depicted in Fig. 7, necessarily results in the connected transducer arrays having a common centre of curvature).  
While Vortman does not teach the modules can form a reconfigurable transmitter array, Quistgaard is relied on for this limitation instead. Quistgaard teaches an embodiment of an interchangeable ultrasound transducer assembly, which shares a technical field of invention with the instant application. Quistgaard teaches the modules can form a reconfigurable transmitter array ( “an interchangeable device that can receive different medical instruments’” where a “receptacle is shaped to have two or more sockets” of “a uniform design to promote interchangeability of parts. The electronic medical instruments may be transducers, sensors (such as thermal, electrical or optical sensors), guides or testing instruments” [0043]. Further, “[e]ach of these modular medical devices can be fit into the sockets, and are easily removable” [0052]. Depending on the shape of the receptacle and the number of sockets, one of ordinary skill in the art would appreciate that the transducers are both interchangeable in various configurations as allowed for by the shape of the receptacle with various sockets and as required by the treatment target). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector 705 of Vortman for reversibly connecting transducer arrays 205 to allow for multiple configurations so that the transducer arrays are easily removable by having an operator pull them out when desired ([0052]) as determined by the desired application.  
	
	Regarding claim 5, Vortman in view of Quistgaard as modified above teaches the claimed invention as discussed above. Vortman further teaches  a system wherein each of the modules is of a generally rectangular shape having two sides and two ends (Figs 3 and 7; [0030]), and the at least one connector is arranged such that two of the modules can be connected together side-to-side or end-to-end (Fig. 7 of Vortman illustrates adjacent transducer arrays 205 connecting to one another by both their sides and ends via connector 705). 

	Regarding claim 6, Vortman in view of Quistgaard as modified above teaches the claimed invention as discussed above. Vortman further teaches a system wherein:
each of the transducer elements is operable to transmit pressure waves and the system further comprises a controller arranged to control the transducer elements on all of the modules (the system also includes a processor coupled to the array for establishing targeting criteria corresponding to the pattern and a controller coupled to the processor and the transducer elements for driving (e.g., providing excitation signals to) the transducer elements based on the targeting criteria” [0009], wherein [e]ach group of transducer elements may be independently controllable [0011]);
the controller is arranged to store configuration data indicative of a current configuration of the modules, and to control the transducer elements using the configuration data thereby to coordinate transmission from the transducer elements (each of the previously independent arrays may receive its own drive signal. In such cases, each of the arrays may be connected to a common processor and controller to permit coordination of signals across the multiple arrays [0039] which suggest a necessary identification of a target relative to the shape of the transducer arrays) and
the controller is arranged to identify a target focal point and to coordinate the transducer elements so as to focus transmitted pressure waves at the target focal point (The element groupings and the phase-shift values are determined based on one or more targeting criteria by the processor 605. In particular, the processor may receive information related to the arrangement of the transducer elements within the array, the elements' geometry, elements frequency response, the number and locations of the target areas (with respect to the array, each other, other anatomical structures, or some combination thereof), and in some cases locations of “no-pass-zones” through which no acoustic energy is to be transmitted” [0041]; The evidence whereby the “processor may receive information” indicates its retrieval from some processing location such as storage).

	Regarding claim 9, Vortman in view of Quistgaard as modified above teaches the claimed invention as discussed above. Vortman further teaches a system wherein the controller is arranged to vary a timing of transmissions from at least one of the transducer elements relative to a timing of the transmissions from at least another one of the transducer elements thereby to move the focal point of the transmitted pressure waves (the multi-foci targeting may be implemented in quasi-simultaneous fashion using, for example, rapid switching. In such cases, the element groupings may be activated and deactivated according to a timed sequence so that the acoustic energy is delivered to each of the multiple foci in turn, albeit during a single application [0037]; the element groupings and the phase-shift values are determined based on one or more targeting criteria by the processor 605 [0041]).

Claims 4, 10, 12-15, and 17-18  are rejected under 35 U.S.C. 103 as being unpatentable over Vortman and Quistgaard  as applied to claim 1 above, and further in view of Zhang et al. (WO 2014164363).

Regarding claim 4, Vortman does not teach a system according wherein each of the curved arrays is part- spherical, and the at least one connector is arranged such that, in each of the configurations, the transducer elements of all of the modules together form a single part-spherical array. Zhang is relied on instead, as it discloses systems and methods for delivery of focused ultrasound, which shares a technical field with the instant application. Zhang discloses each of the curved arrays is part- spherical, and the at least one connector is arranged such that, in each of the configurations, the transducer elements of all of the modules together form a single part-spherical array (example of concave array designs in Figs. 63-66 that comprise “six lobes 362” [0472] this design results in an array with a radius of curvature along both its length and width, and thus defining a part-spherical array). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the individual transducer array 205 of Vortman with the concave array of Zhang as an alternative design choice in the shape of the individual elements of the array, in the absence of showing any criticality of unexpected results (See MPEP 2144.04 IV. B. Changes in Shape).

Regarding claim 10, Vortman does not teach a system wherein each of the transducer elements is arranged to detect pressure waves by generating an output signal in response to receipt of pressure waves; the system further comprises a processor arranged to process the output signals; and the processor is arranged to generate an image from the output signals (Under the broadest reasonable interpretation of the claim language, the transducer elements arranged to detect pressure waves…in response to receipt of pressure waves encompasses the standard function of ultrasound transducers for imaging, wherein reflected ultrasound signal is reflected back from the target and received by the transducer). Zhang, however, teaches each of the transducer elements is arranged to detect pressure waves by generating an output signal in response to receipt of pressure waves; the system further comprises a processor arranged to process the output signals; and the processor is arranged to generate an image from the output signals ( the PZT may be any shape or size depending on its function such as therapy, imaging, environmental sensing, or all of these [0463];Thus, the transducer elements may contain the functionality to detect received pressure waves with the necessary processors for generating an image based on the received signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the “piezoelectric (PZT) ‘rods’” (Vortman [0025]) representing the transducer array elements of Vortman with imaging PZT transducer elements such in Zhang for ultrasound imaging of the target instead of ultrasound treatment as a well-known alternative function of ultrasonic transducer in the field of ultrasound medical devices.
Further, Vortman includes “an imager 615 for capturing and providing images of the lesions (and in some cases general anatomical information) to the processor…The imager may be, for example, a computed tomography (CT) image, a magnetic-resonance imager (MRI), an X-ray device or an ultrasound imager, or any other suitable medical imaging modality.” Thus, the modification wherein the transducer array elements themselves are imaging transducers to generate an image is compatible with the provided processor of Vortman.   

Regarding claim 12, Vortman in view of Quistgaard and Zhang as modified above teaches the claimed invention as discussed above. Vortman further teaches a system wherein the processor is arranged to store configuration data indicative of a current configuration of the modules each of the previously independent arrays may receive its own drive signal. In such cases, each of the arrays may be connected to a common processor and controller to permit coordination of signals across the multiple arrays [0039] which suggest a necessary identification of a target relative to the shape of the transducer arrays). Vortman, however does not teach, process the output signals based on the configuration data to generate the image. Zhang teaches a system, wherein the processors is arranged to process the output signals based on the configuration data to generate the image  ( the PZT may be any shape or size depending on its function such as therapy, imaging, environmental sensing, or all of these [0463];Thus, the transducer elements may contain the functionality to detect received pressure waves with the necessary processors for generating an image based on the received signal)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Vortman, Quistgaard, and Zhang to have the processor process the output signals based on the configuration data to generate the image , as taught by Zhang,  for ultrasound imaging of the target instead of ultrasound treatment as a well-known alternative function of ultrasonic transducer in the field of ultrasound medical devices.

Regarding claim 13, Vortman does not teach system further comprising a further pressure wave transducer supported on a needle arranged for insertion into a patient at a target location, and a controller arranged to analyse a timing of a respective ultrasound signal transmitted between each of the array of pressure wave transducers and the further ultrasound transducer, and based on the timings, to control the array of transducers to transmit ultrasound focused at the target location. Zhang, however, teaches system a further pressure wave transducer supported on a needle arranged for insertion into a patient at a target location ([f]or example, an ultrasound transducer may be positioned in the distal tip of the needle…physician would insert the needle or trocar into the patient's body, and maneuver the distal tip of the needle or trocar to the target region…the distal tip of the needle or trocar can then emit a tracking/honing signal and allow the ultrasound therapy system to locate the treatment region” ([500]), and a controller arranged to analyse a timing of a respective ultrasound signal transmitted between each of the array of pressure wave transducers and the further ultrasound transducer, and based on the timings, to control the array of transducers to transmit ultrasound focused at the target location (The broadest reasonable interpretation of the claim language encompasses the ATOF, acoustic time of flight,  between the array of pressure wave transducers and the further ultrasound transducer, without specific limitation as to which component is producing the ultrasound signals. Thus, Zhang teaches that “the tracking step further comprises using a plurality of ultrasound receiver [sic] configured to detect a beacon, and applying an acoustic time of flight calculation” [30] whereupon “the treatment module is adjusted to ensure that the focus of the ultrasound treatment array is focused around the target tissue” [346]. However, it is noted that “in another embodiment, the beacon serves as a sensor for the intensity of the ultrasound. In this embodiment, the focused ultrasound is applied to the beacon region and the actual intensity at the focus measured. With knowledge of the actual intensity and the desired intensity, the output of the system can be adjusted to reach the desired intensity” [503]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vortman to for detection of targets with the ultrasound/needle of Zhang to control the transducer arrays because, since “ATOF signals are monitored to confirm proper targeting of the tissue to be treated” ([346]). Additionally, “[w]hen the beacon senses the focused ultrasound, it can be used to send feedback to the processor and power supply to alter the output, creating a closed loop system to apply power to the region of the blood vessels or tissue” ([515]), which provides more useful control of the ultrasound transducer array elements than the information provided from just imaging alone.

Regarding claim 14, Vortman does not teach a system further comprising a further pressure wave transducer supported on a needle arranged for insertion into a patient at a target location, and a controller arranged to analyse a timing of ultrasound signal transmitted between each of the array of pressure wave transducer elements and the further ultrasound transducer, and based on the timings, to process the signals from the array of transducer elements to generate an image of the target location.
Zhang, however, teaches comprising a further pressure wave transducer supported on a needle arranged for insertion into a patient at a target location ([f]or example, an ultrasound transducer may be positioned in the distal tip of the needle” and a “physician would insert the needle or trocar into the patient's body, and maneuver the distal tip of the needle or trocar to the target region,” wherein “the distal tip of the needle or trocar can then emit a tracking/honing signal and allow the ultrasound therapy system to locate the treatment region” [500]) and a controller arranged to analyse a timing of ultrasound signal transmitted between each of the array of pressure wave transducer elements and the further ultrasound transducer, and based on the timings (The broadest reasonable interpretation of the claim language encompasses the ATOF, acoustic time of flight,  between the array of pressure wave transducers and the further ultrasound transducer, without specific limitation as to which component is producing the ultrasound signals. Thus, Zhang teaches that “the tracking step further comprises using a plurality of ultrasound receiver [sic] configured to detect a beacon, and applying an acoustic time of flight calculation” [30] whereupon “the treatment module is adjusted to ensure that the focus of the ultrasound treatment array is focused around the target tissue” [346];the beacon serves as a sensor for the intensity of the ultrasound… the focused ultrasound is applied to the beacon region and the actual intensity at the focus measured. With knowledge of the actual intensity and the desired intensity, the output of the system can be adjusted to reach the desired intensity” [503]), to process the signals from the array of transducer elements to generate an image of the target location (“the PZT may be any shape or size depending on its function such as therapy, imaging, environmental sensing, or all of these [463]; Thus, the transducer elements may contain the functionality to detect received pressure waves with the necessary processors for generating an image based on the received signal). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of to have modified the combined invention of Vortman and Quistgaard by including comprising a further pressure wave transducer supported on a needle arranged for insertion into a patient at a target location, and a controller arranged to analyse a timing of ultrasound signal transmitted between each of the array of pressure wave transducer elements and the further ultrasound transducer, and based on the timings, to process the signals from the array of transducer elements to generate an image of the target location, as taught by Zhang, to control the transducer arrays because, since “ATOF signals are monitored to confirm proper targeting of the tissue to be treated” ([346]). Additionally, “[w]hen the beacon senses the focused ultrasound, it can be used to send feedback to the processor and power supply to alter the output, creating a closed loop system to apply power to the region of the blood vessels or tissue” ([515]), which provides more useful control of the ultrasound transducer array elements than the information provided from just imaging alone.
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the “piezoelectric (PZT) ‘rods’” (Vortman [0025]) representing the transducer array elements of Vortman with imaging PZT transducer elements such in Zhang for ultrasound imaging of the target instead of ultrasound treatment as a well-known alternative function of ultrasonic transducer in the field of ultrasound medical devices.

Regarding claim 15, Vortman does not teach the system according to claim 13 wherein the further pressure wave transducer is arranged to transmit pressure waves and the controller is arranged to analyse a time of arrival of the pressure waves at each of the array of transducer elements, and wherein the controller is arranged to reverse the times of arrival to determine times of transmission from each of the array of transducers and to control the array of transmitters to transmit using the times of transmission. Zhang, however, teaches a system according wherein the further pressure wave transducer is arranged to transmit pressure waves and the controller is arranged to analyse a time of arrival of the pressure waves at each of the array of transducer elements, and wherein the controller is arranged to reverse the times of arrival to determine times of transmission from each of the array of transducers and to control the array of transmitters to transmit using the times of transmission (Based on the Acoustic Time of Flight (ATOF) signal transmission from the ultrasound beacon to the various receivers, the position of the beacon, relative to the receivers, can be calculated based on triangulation, and the spatial relationship between the active tip of the catheter (i.e., the beacon) and the treatment array can be determined…to ensure that the focus of the ultrasound treatment array is focused around the target tissue [346];  Under the broadest reasonable interpretation of time of arrival and the controller arranged to reverse the times of arrival, the travel time of the pressure wave from the further pressure wave transducer to the array of transducers is the same as the travel time of the pressure wave from the array of transducers to the further pressure wave transducer regardless of the direction of travel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Vortman, Quistgaard, and Zhang, to include the further pressure wave transducer is arranged to transmit pressure waves and the controller is arranged to analyse a time of arrival of the pressure waves at each of the array of transducer elements, and wherein the controller is arranged to reverse the times of arrival to determine times of transmission from each of the array of transducers and to control the array of transmitters to transmit using the times of transmission, as taught by Zhang, as “ATOF signals are monitored to confirm proper targeting of the tissue to be treated” ([346]), as suggested by Zhang. Additionally, “[w]hen the beacon senses the focused ultrasound, it can be used to send feedback to the processor and power supply to alter the output, creating a closed loop system to apply power to the region of the blood vessels or tissue” ([515]), which provides more useful control of the ultrasound transducer array elements than the information provided from just imaging alone, as suggested by Zhang. 

Regarding claim 17, Vortman does not teach system according wherein the further pressure wave transducer is arranged to generate an output signal indicative of a received pressure wave, and the controller is arranged to control the transducer elements in the array to transmit pressure waves in sequence and to analyse the output signal to determine the transmission time between the further pressure wave transducer and each of the array of pressure wave transducer elements. Zhang, however, teaches the further pressure wave transducer is arranged to transmit pressure waves and the controller is arranged to analyse a time of arrival of the pressure waves at each of the array of transducer elements ([f]or example, an ultrasound transducer may be positioned in the distal tip of the needle…physician would insert the needle or trocar into the patient's body, and maneuver the distal tip of the needle or trocar to the target region…the distal tip of the needle or trocar can then emit a tracking/honing signal and allow the ultrasound therapy system to locate the treatment region[500]), and wherein the controller is arranged to reverse the times of arrival to determine times of transmission from each of the array of transducers and to control the array of transmitters to transmit using the times of transmission (The broadest reasonable interpretation of the claim language encompasses the ATOF, acoustic time of flight,  between the array of pressure wave transducers and the further ultrasound transducer, without specific limitation as to which component is producing the ultrasound signals. Thus, Zhang teaches that “the tracking step further comprises using a plurality of ultrasound receiver [sic] configured to detect a beacon, and applying an acoustic time of flight calculation” [30] whereupon “the treatment module is adjusted to ensure that the focus of the ultrasound treatment array is focused around the target tissue” [346]; in another embodiment, the beacon serves as a sensor for the intensity of the ultrasound. In this embodiment, the focused ultrasound is applied to the beacon region and the actual intensity at the focus measured. With knowledge of the actual intensity and the desired intensity, the output of the system can be adjusted to reach the desired intensity” [503]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Vortman, Quistgaard and Zhang, to include the further pressure wave transducer is arranged to generate an output signal indicative of a received pressure wave, and the controller is arranged to control the transducer elements in the array to transmit pressure waves in sequence and to analyse the output signal to determine the transmission time between the further pressure wave transducer and each of the array of pressure wave transducer elements, as taught by Zhang, because, since “ATOF signals are monitored to confirm proper targeting of the tissue to be treated” ([346]), as suggested by Zhang. 

Regarding claim 18, Vortman does not teach a system wherein the needle is a hollow needle arranged to deliver a substance to the target location or extract a substance from the target location. 
Zhang, however teaches the needle is a hollow needle arranged to deliver a substance to the target location or extract a substance from the target location (in paragraph [499] a tracking beacon is configured as a pill or pellet that “may be deposited into the target region through a catheter, a trocar, or through needle injection.” Thus, the needle described in the first instance is hollow and may deliver a substance to a target location. Further, “[i]n another variation, the beacon is positioned at the distal tip of a needle or trocar” [500], wherein one of ordinary skill in the art would appreciate that needles are commonly used in the medical field for the purpose of delivering and/or extracting substances to/from a target location). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Vortman, Quistgaard, and Zhang to include the needle is a hollow needle arranged to deliver a substance to the target location or extract a substance from the target location, as taught by Zhang, in order to have the ability to insert the needle or trocar into the patient's body, and maneuver the distal tip of the needle or trocar to the target region ([500]) and confirm proper targeting of the tissue to be treated ([346]), as suggested by Zhang. 
	
Response to Arguments
Applicant's arguments filed 4/26/2022 regarding rejection of claims under 35 USC 103 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues, see pages 7-8 of remarks filed 04/26/2022, that “Vortman at paragraph [0008] immediately emphasizes the treatment of multiple target sites, and further, teaches away from the claimed common center of curvature” and “the overall teaching of Vortman is to have different focal points for the different modules of Figure 7, not to have a common focal point” . Examiner respectfully disagrees as Vortman discloses that the array may have a curved surface area, with the array made of multiple element groupings ([0035]) , this configuration would inherently have a common center of curvature as all of the element groupings are connected and are in a curved shape. Fig. 5 ([0035]). Fig. 3 ([0028],[0030]) and fig. 7 ([0044]) depict how each of the multiple independent arrays are joined together to form a single array. Vortman discloses treatment of multiple target sites, however, each lesion is targeted individually, and the acoustic energy and individual transducer elements that are activated depends on the amount of lesions, which inherently includes, at the minimum, one lesion,  and characteristics of the lesion itself ([0030]-[0031]). Each lesion targeted inherently utilizes one focal point generated from the plurality of elements ([0035]).  
Applicant also argues, regarding claim 1,  see pages 8-9 of remarks filed 04/26/2022, that “Quistgaard teaches the importance of having different focal points for the different sections of the transducer array… Again, there is clearly no common focal point, and therefore, at least implicitly, no common center of curvature”. Examiner respectfully disagrees as Quistgaard discloses a plurality of small transducers with a common focal point ([0045], [0029], Figs 2A-2D, Fig. 1). 
Applicant also argues, regarding claim 1, see page 9 of remarks filed 04/26/2022, “the proposal for modifying Vortman in an effort to attain the claimed invention causes the art to become inoperable and/or destroys its intended function”. The examiner respectfully disagrees as one of ordinary skill in the art would recognize that reconfiguring/rearranging individual modules of the ultrasound transmitter array would not change the principle of the operation or render the device inoperable, i.e. the device can be used to transmit ultrasound despite how the transmitter arrays are arranged on along a surface. Further, Vortman and Quistgaard both suggest that independent ultrasound transmitter arrays can be separate (the arrays may be joined using a flexible material (e.g., a fabric strap) to allow the arrays to move about each other-Vortman [0044]; an interchangeable device that can receive different medical instruments… The electronic medical instruments may be transducers-Quistgaard [0052]). Quistgaard is introduced to teach the limitation “the modules can form a reconfigurable transmitter array”, and Vortman is relied upon for teaching the remaining limitations of claim 1, including “the curved arrays of said two of the modules have a common centre of curvature”. The examiner further cites MPEP section 2145.III ("The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined  teachings of those references would have suggested to those of ordinary skill in the art. However, the claimed combination cannot change the principle of operation of the primary reference or render the reference inoperable for its intended purpose”).  
 The arguments regarding claims 4-6, 9-10, 12-15, and 17-18, see remarks page 10, are premised upon the assertion of an allowable independent claim and are therefore not persuasive for the reasons noted above. 
Therefore, the examiner respectfully maintains the rejections of the claims under 35 U.S.C. 103 for the reasons stated above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793